DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Claim 1, line 10 should read “said fan housing air inlet”
Claim 1, line 11 should read “said fan housing air outlet”
Claim 3, line 2 should read “opening at 
Claim 3, line 3 should read “nozzle at another terminal end”
Claim 9, line 10 should read “first blower unit fan air inlet”
Claim 9, line 12 should read “second blower unit fan air inlet”
Claim 9, line 14 should read “said first blower unit fan housing air outlet and said second blower unit fan housing air outlet”
Claim 9, line 18 should read “interior space 
Claim 9, line 21 should read “said blower housing cooling air inlet opening”
Claim 10, line 2 should read “said first blower unit fan housing air outlet”
Claim 10, line 3 should read “said second blower unit fan housing air outlet”
Claim 12, line 2 should read “opening at 
Claim 18, lines 1-2 should read “said first blower unit fan air outlet” and “said second blower unit fan air outlet”
Claim 19, lines 2-3 should read “said first blower unit fan air outlet” and “said second blower unit fan air outlet”
Claim 20, lines 2-3 should read “said first blower unit fan air outlet” and “said second blower unit fan air outlet”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claims 1 & 9, Claim 1 recites “whereby air is drawn in through said blower housing air inlet opening and forced out through said blower housing air outlet opening without contacting air within said blower housing interior space”, and similarly, Claim 9 recites “whereby air is drawn in through said blower housing first and second air inlet openings and is forced out through said blower housing air outlet opening without contacting air within said blower housing interior space”; these limitations render the claims indefinite because it is not clear what is meant by the phrasing “without contacting air within said blower housing interior space”.    As shown in Applicant’s Figures 11-12 & 14, the blower unit(s) (50, 52) are both located within the interior space (20), and therefore, contact air within the interior space (both externally and internally).  Furthermore, when the blower(s) operate, the working air being blown becomes (at least temporarily) “air within said blower housing interior space”, even though the working air flows inside the blower unit fan housing.  In other words, it is clear that the working/blown air contacts air located within the internal space, even if it is only temporarily.  Given these facts, it is not understood by the Examiner how the working/blown air does not contact itself.  This renders the claims indefinite.
As far as the Examiner understands the invention, Applicant’s blower apparatus functions such that the cooling air within the interior space does not contact the working air blown by the blower 
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 & 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,518,325 to Kingston.

    PNG
    media_image1.png
    731
    728
    media_image1.png
    Greyscale

In regards to independent Claim 1, and with particular reference to Figure 4 shown immediately above, Kingston discloses:

(1)	A blower apparatus (Fig. 4; “the blower supplies a strong flow of air”; Abstract) for blowing air onto animals (this is a statement of intended use that does not limit the apparatus claim in any patentable sense) comprising: a blower housing (20, 30, 40, 50; see Fig. 1) defining an enclosed interior space (formed within housing portion 40; Fig. 4) and having a blower air inlet opening (23), a blower air outlet opening (34), a cooling air inlet opening (19) and a cooling air outlet opening (44); a blower unit (10-13, 15) comprising a fan (13) selectively driven by an electric motor (10), wherein said fan includes a fan housing (15) having an air inlet (16) and an air outlet (17) and wherein said electric motor is located outside of the fan housing (apparent in Fig. 4); said blower unit (i.e. the motor 10) is located within said blower housing interior space (Fig. 4) whereby said blower unit is protected by said blower housing (apparent in Fig. 4); said fan housing inlet communicates with said blower housing air inlet opening and said fan housing outlet communicates with said blower housing air outlet opening (see flow arrows in Fig. 4), whereby air is drawn in through said blower housing air inlet opening and forced out through said blower housing air outlet opening without contacting air within said blower housing interior space (apparent in Fig. 4; see also col. 3, lines 21-31); and, a cooling fan (14) at one of said blower housing cooling air inlet opening or blower housing cooling air outlet opening drawing air into said blower housing interior space through said blower housing cooling air inlet and forcing air out from within said blower housing interior space through said blower housing cooling air outlet opening (see flow arrows in Fig. 4; see also col. 3, lines 32-47), whereby heat generated by said blower unit is removed from said blower housing interior space and said blower unit is cooled (“to cool the electrical workings of the motor”; col. 3, lines 39-40).

In regards to Claim 2, said blower unit is a tangential bypass flow motor fan (apparent in Fig. 4; the motor cooling flow from cooling fan 14 is separate from the working air of the blower fan 13).
In regards to Claim 6, said blower housing comprises an integrally formed handle (flange 21, as seen in Fig. 1, forms an integral handle).
In regard to Claim 7, said blower housing comprises a pair of integrally formed halves (40, 50) secured to each other with fasteners (multiple screws, a bracket 51, and a nut are all apparent in Fig. 4)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kingston (applied above) in view of US 4,644,606 to Luerken et al.
In regards to Claim 3, Kingston discloses the blower apparatus of claim 1, including an elongate flexible air hose connected to said blower housing air outlet opening at its one terminal end thereof (“the horizontal outlet tube 34…can be connected to a conduit for supplying the air”; col. 3, lines 30-31), but does not specifically disclose that the conduit has a reduced opening nozzle at its other terminal end thereof.
However, providing a nozzle at the outlet of a blower air hose is vastly well known in the art, as shown by Luerken et al. (Luerken), who discloses another tangential motor-driven blower unit (Figs. 3-7) for producing a high output flow of air, and goes on to specifically disclose an elongate flexible air hose (10-12; Fig. 1) connected to said blower housing air outlet opening (5) at its one terminal end (10) thereof and has a reduced opening nozzle (12) at its other terminal end (11) thereof (Fig. 1; col. 4, lines 3-10).  In these disclosures, Luerken specifically teaches that providing a reduced opening nozzle 12 at the outlet end of the air hose speeds up the air flow velocity.  Therefore, to one of ordinary skill desiring a blower unit with air that is output at a higher velocity, it would have been obvious to utilize the .


Claims 4 & 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kingston (applied above) in view of US 5,567,127 to Wentz.
In regards to Claims 4 & 8, although Kingston discloses the blower apparatus of claim 1, wherein said blower unit is a tangential bypass flow motor fan (see Claim 2 above), he does not further disclose an air filter selectively placeable over said blower housing air inlet opening.
	However, providing a replaceable air filter over a blower intake is vastly well known in the art, as shown by Wentz (Fig. 1).  In particular, Wentz discloses another blower assembly useful in providing pressurized air for liquid aeration/agitation (col. 1, lines 4-16), and goes on to specifically disclose an air filter (56) selectively placeable over said blower housing air inlet opening (30).  Wentz discloses that the intake filter 56 not only filters the incoming air, but aids in reducing the noise produced by the blower.  Therefore, to one of ordinary skill desiring a quieter blower unit with cleaner output air, it would have been obvious to utilize the techniques disclosed in Wentz in combination with those seen in Kingston in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified Kingston’s blower housing air inlet path (23, 25) with the replaceable air intake filter (56) of Wentz in order to obtain predictable results; those results being a quieter blower apparatus that ensures that only clean/filtered air is output into the bath or tub.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kingston (applied above) in view of US
In regards to Claim 5, Kingston discloses the blower apparatus of claim 1, whereby the cooling fan (14) at the blower housing cooling air inlet (19) forces air into said housing interior space (see flow arrows in Figure 4), but does not further disclose a second cooling fan at blower housing cooling air outlet opening, whereby the cooling fan at the blower housing cooling air outlet forces air out from within said housing interior space (Kingston discloses a first cooling fan 14, but does not disclose a second cooling fan at the cooling air outlet 44).  However, it is respectfully submitted that it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide an additional outlet-side cooling fan, as claimed by Applicant, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co. 193 USPQ 8.  In the instant case, those of ordinary skill in the art would readily recognize that additional cooling fans would implicitly act to increase the cooling capacity for the motor in an obvious and predictable manner, thus providing improved cooling and ensuring the motor remains far from an overheating condition.  Therefore, the limitations of Claim 5 remain unpatentable.

Allowable Subject Matter
Claims 9-20 are provisionally allowable, pending Applicant’s corrections of the above-noted claim objections and 112(b) rejections.  Applicant should note that the claims cannot be properly allowed until each and every issue has been remedied by Applicant.
The following is a statement of reasons for the indication of allowable subject matter:  Applicant’s invention recited within Claim 9 is not disclosed nor rendered obvious by the prior art.  The most relevant prior art documents are:
1)  US 8,631,767 to Sack

3) US 4,977,690 to Davis, Jr.
4) US 1,375,482 to Bartlett
5) US 6,896,478 to Botros
6) US 8,767,400 to Dickinson
7) US 8,333,547 to Hsu et al.
8) US 2011/0308777 to O’Connor
Although each of the above-cited references discloses at least a blower apparatus having first and second blower units arranged in parallel, they all fall far short of disclosing the rest of Applicant’s recited invention, including a blower housing defining an enclosed interior space and having first and second blower air inlet openings, a blower air outlet opening, a cooling air inlet opening and a cooling air outlet opening; first and second blower units wherein each blower unit comprises a fan selectively driven by an electric motor, wherein said fan includes a fan housing having an air inlet and an air outlet and wherein said electric motor is located outside of the fan housing; said first and second blower units are located within said blower housing interior space whereby said blower units are protected by said blower housing; said first blower unit fan inlet communicates with said first blower housing air inlet opening; said second blower unit fan inlet communicates with said second blower housing air inlet opening; both said first blower unit fan outlet and said second blower unit fan outlet communicate with said blower housing air outlet opening, whereby air is drawn in through said blower housing first and second air inlet openings and is forced out through said blower housing air outlet opening without contacting air within said blower housing interior space and; and, a cooling fan at one of said blower housing cooling air inlet opening or blower housing cooling air outlet opening drawing air into said blower housing interior space through said blower housing cooling air inlet and forcing air out from within said blower housing interior space through said blower housing cooling air outlet opening, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772.  The examiner can normally be reached on Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC